Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claims 1-4 are objected to because of the following informalities:  Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation (see 35 CFR 1.75(i)).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, line 14, the claim state the limitation ‘excessive friction’ is indefinite. The limitation makes it unclear what the metes and bounds of claim in regards to what ‘excessive friction’ encompass. By what measure is ‘excessive friction’ determined?
Regarding claim 2, line 9, the claim state the limitation ‘sufficiently limited’ is indefinite. The limitation makes it unclear what the metes and bounds of claim in regards to what ‘sufficiently limited’ encompass. By what measure is ‘sufficiently limited’ determined?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 2-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Strong (US Pub 2021/0047136 A1).
Regarding claim 2, Strong discloses a method of increasing the density of parcels randomly deposited in a container prone to bulge at a base (paragraph 0005) thereof comprising 
shaking (paragraph 0065) the container, parcels, and an underlying pallet at a shaking station in a longitudinal direction (paragraph 0069; container, parcels and pallet), 
limiting the vertical height of side restraints parallel to a shaking direction so that when the container and parcels are lifted with the pallet with a conventional manual pallet jack (elements 116 and 119 of a limited height above element 117; see Figs. 1 and 2), any friction between the container and restraints is sufficiently limited to enable the pallet jack operated manually by one person to move the pallet and parcel filled container from the shaking station (paragraph 0126).
Regarding claim 3, Strong discloses a shaker table for settling randomly oriented items in a generally rectangular container (paragraph 0005), including 
a pan with a generally horizontal bottom for supporting the container (element 117) and 
an underlying pallet while being shaken (paragraph 0090), 
a main frame for supporting the pan for oscillation in a longitudinal direction (element 125), 
a power drive (paragraph 0064) for shaking the pan in the longitudinal direction, container, and pallet, the power drive being mounted on an auxiliary frame attachable to the main frame (paragraph 0064 and see Fig. 3; elements 105 connecting to an external power drive), 
side restraints limiting lateral movement of the container during shaking movement (elements 116 and 119).
Regarding claim 4, Strong discloses a shaker table for settling randomly oriented items in a generally rectangular container with sidewalls prone to bulge at lower portions thereof when the container and items are shaken (paragraph 0005), 
including a pan with a generally horizontal bottom for supporting the container (element 117) and an underlying pallet while being shaken (paragraph 0090), 
a power drive for shaking the pan, container, and pallet (paragraph 0064 and see Fig. 3; elements 105 connecting to an external power drive), 
side restraints limiting lateral movement of the container during shaking movement (elements 116 and 119), and 
auxiliary side restraints (elements 121) in the form of elongated adapter assemblies receivable in the pan to reduce the effective side-to-side width of the pan.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Strong (US Pub 2021/0047136 A1) in view of Design Choice.
Regarding claim 1, Strong discloses a shaker table for settling randomly oriented items in a generally rectangular container with sidewalls prone to bulge at lower portions thereof when the container and items are shaken (paragraph 0005), including 
a pan with a generally horizontal bottom for supporting the container and an underlying pallet while being shaken (element 117 and paragraph 0090), 
a power drive for shaking the pan, container, and pallet (paragraph 0064 and see Fig. 3; elements 105 connecting to an external power drive), 
side restraints (elements 116) limiting lateral movement of the container during shaking movement, the side restraints existing above the pan bottom a limited distance (elements 116 and 119 of a limited height above element 117; see Figs. 1 and 2) and 
the container can be removed from the pan without excessive friction between the container and restraints due to bulging of the container (paragraph 0126).
Strong does not explicitly disclose a distance limited to about 7 inches whereby when the container is lifted with the pallet a distance of about 7- 1/2 inches above the pan bottom the container is generally free of said side restraints.  However, before the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to limit the height of the side restraints because Applicant has not disclosed that limiting the side restraint height specifically to about 7 inches provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Strong, and applicant’s invention, to perform equally well with either side restraint height because both side restraint heights would perform the same function of limiting friction between the container and side restraints (paragraph 0126).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.K./Examiner, Art Unit 3653                                /MICHAEL MCCULLOUGH/                                                                      Supervisory Patent Examiner, Art Unit 3653